                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


CITRIX SYSTEMS, INC.,
                                                          C.A. No. 18-00588-LPS
                                Plaintiff,

            v.

                                                           PUBLIC VERSION
WORKSPOT, INC.

                                Defendant.


                   SUPPLEMENTAL DECLARATION OF YASMIN GHASSAB

       I, Yasmin Ghassab, hereby declare as follows:

       1.        I am an attorney with the law firm of DLA Piper LLP (US) (“DLA Piper”),

counsel for Plaintiff Citrix Systems, Inc. (“Plaintiff”). I have personal knowledge of the facts set

forth in this declaration and, if called upon as a witness, I could and would testify to such facts

under oath. I make this declaration in support of Citrix’s Supplemental Brief in Support of its

Motion for Temporary Restraining Order and to Show Cause Why Workspot Should Not be Held

in Contempt.

       2.        Attached hereto as Exhibit 1 is a true and correct copy of Comcast Legal

Response Center’s November 13, 2018 response to Plaintiff’s subpoena, sent to Scott B.

Czerwonka.

       3.        Attached hereto as Exhibit 2 is a true and correct copy of the June 24, 2013 Grant

Deed “to                  and Puneet S. Chawla, wife and husband” from the Official Records of

Alameda County, California.




EAST\162534238.1
       4.      Attached hereto as Exhibit 3 is a true and correct copy of the June 21, 2013 Deed

of Trust from Bank of America, N.A. to “                , and Puneet S Chawla wife and husband”

from the Official Records of Alameda County, California.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of the December 5, 2016

Deed of Trust from Bank of America, N.A. to “                  and Puneet S. Chawla, wife and

husband” from the Official Records of Alameda County, California.

       6.      Attached hereto as Exhibit 5 is a true and correct copy of the May 15, 2018

Statement of Information filed by Workspot, Inc. with the California Secretary of State.

       7.      Attached hereto as Exhibit 6 is a true and correct copy of Bindu A. Palapura’s

November 12, 2018 7:12PM ET e-mail to counsel for Workspot and Citrix.

       8.




I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge.

                                                              /s/ Yasmin Ghassab
                                                              Yasmin Ghassab

                                                              Executed this 19th day of November
                                                              2018 in Boston, MA




EAST\162534238.1
Exhibit 4
                                                                                                                              F
                                      S ta te o f Ca lifo rn ia
                                           S e c re ta ry o f S ta te
                                       S ta te m e n t o f In fo rm a tio n                                                                               FW77345
                                                (Fo re ig n Co rp o ra tio n )
                                  FEES (Filin g a n d Dis c lo s u re ): $25.00.                                                                             FILED
                               If th is is a n a me n d m e n t, s e e in s tru c tion s .                                                In th e o ffic e o f th e Se c re ta ry o f S ta te
        IMP ORTANT – READ INS TRUCTIONS BEFORE COMP LETING THIS FORM                                                                              o f th e S ta te o f Ca lifo rn ia
1.    CORP ORATE NAME
     WORKS P OT, INC.                                                                                                                                    MAY-15 2018




2. CALIFORNIA CORP ORATE NUMBER                                                   C3488029                                                           This S pa ce for Filing Us e Only

No Ch an g e S ta tem e n t (Not a pplica ble if a ge nt a ddre s s of re cord is a P .O. Box a ddre ss . S e e ins tructions .)
3.     If th e re h a ve b e e n a n y ch a n g e s to th e in fo rm a tio n c o n ta in e d in th e la s t S ta te m e n t o f In fo rm a tio n file d with th e Ca lifo rn ia S e c re ta ry
       o f S ta te , o r n o s ta te m e n t o f in fo rm a tio n h a s b e e n p re vio u s ly file d , th is fo rm m u s t b e co m p le te d in its e n tire ty.
              If the re ha s be en no cha nge in a ny of the informa tion conta ine d in the la s t S ta te me nt of Informa tion file d with the Ca lifornia S e cre ta ry
              of S ta te , che ck the box a nd proce e d to Ite m 13.

Co mp le te Ad d re s s e s fo r th e Fo llowing (Do not a bbre via te the na me of the city. Items 4 a nd 5 ca nnot be P .O. Boxe s .)
4.    S TREET ADDRES S OF PRINCIP AL EXECUTIVE OFFICE                                                                  CITY                                    S TATE       ZIP CODE
1601 S OUTH DE ANZA BLVD, S UITE 230, CUP ERTINO, CA 95014
5.    S TREET ADDRES S OF PRINCIP AL BUSINES S OFFICE IN CALIFORNIA, IF ANY                                            CITY                                    S TATE       ZIP CODE
1601 S OUTH DE ANZA BLVD, SUITE 230, CUP ERTINO, CA 95014
6.    MAILING ADDRESS OF THE CORPORATION, IF DIFFERENT THAN ITEM 4                                                     CITY                                    S TATE       ZIP CODE



6.    EMAIL ADDRES S FOR RECEIVING S TATUTORY NOTIFICATIONS



Na m e s a n d Co m p le te Ad d re s s es o f th e Fo llowin g Offic e rs (The corpora tion mus t lis t the s e thre e office rs . A compa ra ble title for the s pe cific office r
ma y be a dde d; howe ver, the pre printe d title s on this form mus t not be a lte re d.)
7.    CHIEF EXECUTIVE OFFICER/                           ADDRES S                                                      CITY                                    S TATE       ZIP CODE
 AMITABH S INHA
8.    S ECRETARY                                         ADDRES S                                                      CITY                                    S TATE       ZIP CODE
P UNEET CHAWLA
9.    CHIEF FINANCIAL OFFICER/                           ADDRES S                                                      CITY                                    S TATE       ZIP CODE
KELLY OLS ON                 S R DIRECTOR OF FINANCE
Ag e n t fo r S ervic e o f P ro c es s If the a ge nt is a n individua l, the a ge nt mus t re s ide in Ca lifornia a nd Item 11 mus t be comple te d with a Ca lifornia s tre e t
a ddre s s, a P .O. Box a ddre s s is not a cce pta ble . If the a ge nt is a nothe r corpora tion, the a ge nt mus t have on file with the Ca lifornia S e cre ta ry of S ta te a
ce rtifica te purs ua nt to California Corpora tions Code s e ction 1505 a nd Ite m 11 mus t be le ft bla nk.
10. NAME OF AGENT FOR S ERVICE OF P ROCES S

 AMITABH SINHA
11. S TREET ADDRES S OF AGENT FOR S ERVICE OF P ROCES S IN CALIFORNIA, IF AN INDIVIDUAL CITY                                                                   S TATE       ZIP CODE

6995 CLAYWOOD WAY, S AN JOS E, CA 95120

Typ e o f Bu s in e s s
12. DES CRIBE THE TYP E OF BUS INES S OF THE CORPORATION


S OFTWARE COMP ANY
13. THE INFORMATION CONTAINED HEREIN IS TRUE AND CORRECT.

 05/15/2018                  KELLY OLS ON                                                          S R DIRECTOR OF FINANCE
      DATE                      TYP E/PRINT NAME OF P ERS ON COMP LETING FORM                                  TITLE                                        SIGNATURE
S I-350 (REV 01/2013)                                                                                                                                 AP P ROVED BY S ECRETARY OF STATE
Exhibit 6
Race-Moore, Kara

From:                             Palapura, Bindu A. <bpalapura@potteranderson.com>
Sent:                             Monday, November 12, 2018 7:21 PM
To:                               Kraft, Denise; Moore, David E.
Cc:                               Karen Gibbs; 'Lyon, H. Mark'; 'Hsin, Y. Ernest'; Strapp, Michael G.; Biggs, Brian
Subject:                          RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena


[EXTERNAL]

Counsel:

Potter Anderson and Gibson Dunn conducted an investigation of their respective sharefile logs and provide the following
update:

Potter Anderson
Potter Anderson used the Administrative Console within the Potter Anderson Citrix Sharefile Subscription to generate a
Usage Report covering the relevant time period. The Report does not reflect that the IP address in question
(98.207.108.220) accessed Potter Anderson’s Citrix Sharefile during this timeframe.

Gibson Dunn
Gibson Dunn used the Administrative Console within the Gibson Dunn Citrix ShareFile Subscription to generate a Usage
Report covering the relevant time period. The Report does not reflect any accesses to Gibson Dunn’s ShareFile account
at the specific dates/times listed in Citrix’s request. However, the Report indicates that Puneet Chawla’s login
credentials were used to login to Gibson Dunn’s Citrix ShareFile Subscription on 9/8/18 5:59:25 PM PT and on 9/9/18 at
4:39:13 PM PT. The Report does not reflect any login around 5:21:43 pm PT on 9/9/18.

Regards,
Bindu

From: Palapura, Bindu A.
Sent: Thursday, November 08, 2018 9:58 AM
To: 'Kraft, Denise' <denise.kraft@dlapiper.com>; Moore, David E. <dmoore@potteranderson.com>
Cc: Tarantino, Nicole M. <ntarantino@Potteranderson.com>; 'Lyon, H. Mark' <MLyon@gibsondunn.com>; Hsin, Y. Ernest
<EHsin@gibsondunn.com>; Strapp, Michael G. <Michael.Strapp@dlapiper.com>; Biggs, Brian
<Brian.Biggs@dlapiper.com>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

Denise:

Workspot has always been and remains willing to assist with investigating this issue. However, that has been made very
difficult by Citrix’s failure to be forthcoming with all information in its possession, as demonstrated by the new
information it its reply brief. Nonetheless, we are willing to provide the Sharefile information requested (i.e.
“information about the individual who accessed the Gibson Dunn ShareFile account on 9.8.18 at 5:59:03 pm PDT, and
9.9.2018 at 4:38:50 pm and 5:21:43 pm PDT; and the individual who accessed the Potter Anderson ShareFile account on
9.30.18 at 12:10:52 pm and 9:13:40 pm PDT”), to the extent that information is available. This should not be interpreted
as agreement that Citrix’s use of data relating to Gibson’s and Potter’s use of ShareFile was proper. But in the
meantime, the law firms are investigating and will provide an update by Monday. Because Citrix’s issue is now resolved,
we will go ahead and file the discovery letter.


                                                             1
Regards,
Bindu

From: Kraft, Denise [mailto:denise.kraft@dlapiper.com]
Sent: Tuesday, November 06, 2018 6:09 PM
To: Palapura, Bindu A. <bpalapura@potteranderson.com>; Moore, David E. <dmoore@potteranderson.com>
Cc: Tarantino, Nicole M. <ntarantino@Potteranderson.com>; 'Lyon, H. Mark' <MLyon@gibsondunn.com>; Hsin, Y. Ernest
<EHsin@gibsondunn.com>; Strapp, Michael G. <Michael.Strapp@dlapiper.com>; Biggs, Brian
<Brian.Biggs@dlapiper.com>
Subject: [EXT] RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

Bindu
The position Workspot is taking is unreasonable in unilaterally filing a discovery dispute letter while refusing to agree to
Citrix’s request regarding a discovery dispute issue that has been raised and discussed for over 3 weeks now. Citrix has
been raising the question of whether Workspot will assist with the investigation since at least Oct 15. That is
significantly more time than the issue Workspot raised only days ago with regard to showing confidential redacted
material to Mr. Sinha at Workspot.

Whether Workspot will assist us is a yes or no answer with regard to both: (1) the overall investigation (requested since
Oct 15); and (2) the Sharefile information requested (which is actually a narrowing of the first request on Oct 15 because
it requests targeted information under the umbrella of the Oct 15 request for assistance).

Please clarify if your email below means that Workspot and its counsel need to conduct the investigation before you will
answer our questions regarding whether you are willing to assist.

Further, with regard to timing, please indicate what amount of time Worskpot believes is required to respond in a
“timely fashion.”

Thanks

Denise



From: Palapura, Bindu A. <bpalapura@potteranderson.com>
Sent: Tuesday, November 06, 2018 5:31 PM
To: Kraft, Denise <denise.kraft@dlapiper.com>; Moore, David E. <dmoore@potteranderson.com>
Cc: Tarantino, Nicole M. <ntarantino@Potteranderson.com>; Strapp, Michael G. <Michael.Strapp@dlapiper.com>; Biggs,
Brian <Brian.Biggs@dlapiper.com>; 'Lyon, H. Mark' <MLyon@gibsondunn.com>; Hsin, Y. Ernest
<EHsin@gibsondunn.com>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

[EXTERNAL]


Denise,

We do not agree that the issue you added is ripe. In fact, our last correspondence to you addressed this issue
as follows:

With regard to your request regarding Sharefile activity, we are investigating whether Citrix has breached its
confidentiality and other obligations by accessing and using the information Citrix collects from Sharefile
repositories established by counsel for Workspot in this litigation in a manner that is contractually
                                                              2
prohibited. We will consider your new requests for information regarding access to any Sharefile
repositories and get back to you, but as you withheld that information until last Friday afternoon, we have
not yet been able to fully investigate the situation.

As indicated, we are working through your issue, and plan to respond in a timely fashion. If we reach an
impasse on Citrix’s letter, we will join in a joint submission on that issue. There is no dispute, however, that
our issue is ripe. As such, we will file our proposed letter today.

Regards,
Bindu

From: Kraft, Denise [mailto:denise.kraft@dlapiper.com]
Sent: Tuesday, November 06, 2018 3:48 PM
To: Moore, David E. <dmoore@potteranderson.com>
Cc: Palapura, Bindu A. <bpalapura@potteranderson.com>; Tarantino, Nicole M. <ntarantino@Potteranderson.com>;
Strapp, Michael G. <Michael.Strapp@dlapiper.com>; Brian.Biggs@dlapiper.com
Subject: [EXT] RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

Dave
Your wording is fine but we are adding Citrix’s discovery issue that was again raised and discussed at the meet and
confer on Nov 1, and which was followed-up by the attached email sent yesterday by Michael Strapp to Mark Lyons. In
particular, the below request contained in the email:

Citrix now, once again, requests that Workspot counsel provide Citrix with assistance in the ongoing investigation. In
particular, Citrix requests that Gibson Dunn and Potter Anderson, as sole administrators of their Citrix ShareFile
accounts, provide Citrix with information about the individual who accessed the Gibson Dunn ShareFile account on
9.8.18 at 5:59:03 pm PDT, and 9.9.2018 at 4:38:50 pm and 5:21:43 pm PDT; and the individual who accessed the
Potter Anderson ShareFile account on 9.30.18 at 12:10:52 pm and 9:13:40 pm PDT.

Workspot has failed to give assurances that Gibson Dunn and Potter Anderson, as sole administrators of their Citrix
ShareFile accounts, is providing or willing to provide assistance to Citrix with regard to information about the individual
who accessed the Gibson Dunn ShareFile account on 9.8.18 at 5:59:03 pm PDT, and 9.9.2018 at 4:38:50 pm and 5:21:43
pm PDT; and the individual who accessed the Potter Anderson ShareFile account on 9.30.18 at 12:10:52 pm and 9:13:40
pm PDT.

I have attached a redlined revised draft that raises the Citrix issue with the Court.

If the language is acceptable, then please accept Citrix’s revisions and file.

Thanks

Denise

From: Moore, David E. <dmoore@potteranderson.com>
Sent: Tuesday, November 06, 2018 3:06 PM
To: Kraft, Denise <denise.kraft@dlapiper.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>
Cc: Palapura, Bindu A. <bpalapura@potteranderson.com>; Tarantino, Nicole M. <ntarantino@Potteranderson.com>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

[EXTERNAL]


                                                               3
Can we please get a response on this? I believe all agreed the issue was ripe on the earlier call.

Dave

From: Moore, David E.
Sent: Tuesday, November 06, 2018 10:32 AM
To: denise.kraft <denise.kraft@dlapiper.com>; Brian.Biggs@dlapiper.com
Cc: Palapura, Bindu A. <bpalapura@potteranderson.com>; Tarantino, Nicole M. <ntarantino@Potteranderson.com>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

Denise, Brian

Checking back on this. We would like to get this on file today. Thanks.

Dave

From: Moore, David E.
Sent: Friday, November 02, 2018 3:22 PM
To: denise.kraft <denise.kraft@dlapiper.com>; Brian.Biggs@dlapiper.com
Cc: Palapura, Bindu A. <bpalapura@potteranderson.com>; Tarantino, Nicole M. <ntarantino@Potteranderson.com>
Subject: FW: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

I am writing with regard to the ripe discovery impasse referenced in Ernie’s email below. Please see the attached letter
requesting a discovery conference. I am not certain who attended yesterday’s meet and confer on behalf of your side,
so please feel free to edit.

Dave

From: Hsin, Y. Ernest [mailto:EHsin@gibsondunn.com]
Sent: Friday, November 02, 2018 12:30 PM
To: Strapp, Michael G. <Michael.Strapp@dlapiper.com>; Scott Czerwonka <sczerwonka@wlblaw.com>; denise.kraft
<denise.kraft@dlapiper.com>; Palapura, Bindu A. <bpalapura@potteranderson.com>; Buroker, Brian M.
<BBuroker@gibsondunn.com>; Rho, Jennifer <JRho@gibsondunn.com>; Lyon, H. Mark <MLyon@gibsondunn.com>;
Moore, David E. <dmoore@potteranderson.com>; 'karengibbslaw@gmail.com' <karengibbslaw@gmail.com>
Cc: Brian.Biggs@dlapiper.com; Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>; Christofferson, Eric
<Eric.Christofferson@dlapiper.com>
Subject: [EXT] RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

Counsel,

This is to confirm that the parties agreed yesterday to table the issue of redactions of public versions of the briefs,
declarations, and exhibits for Citrix's Motion for TRO and Workspot's Opposition until November 16th. Citrix is
preparing a draft stipulation to that effect.

In the meantime, however, in order for Workspot to be able to conduct a full investigation, we request that Citrix agree
that Amitabh Sinha, Workspot’s CEO, be able to view the Guerrilla Mail emails that were sent to Henshall and Rivera, as
well as the email from Henshall to Hough that was posted to pastebin. Please let us know as soon as possible if Citrix
agrees to this request.

Furthermore, with respect to the issue of discovery relating to the email from Henshall to Hough, Citrix represented
yesterday for the first time that it has not yet been able to locate that email and is searching for it, but could not provide

                                                              4
a date by which that search would be complete. You represented, however, that Citrix will provide Workspot with
results of Citrix's search as soon as possible. In addition, you confirmed that the parties are at an impasse regarding
Workspot's request that Citrix search for and produce communications to and from Henshall, Hough, and "Tony"
(referenced in the email) that contain the words "Workspot" or "Nutanix."

Regards,

Ernie



Y. Ernest Hsin

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8224 • Fax +1 415.374.8436
EHsin@gibsondunn.com • www.gibsondunn.com




From: Strapp, Michael G. <Michael.Strapp@dlapiper.com>
Sent: Thursday, November 1, 2018 1:44 PM
To: Scott Czerwonka <sczerwonka@wlblaw.com>; Kraft, Denise <denise.kraft@dlapiper.com>; [EXT] Palapura, Bindu
<bpalapura@potteranderson.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Rho, Jennifer
<JRho@gibsondunn.com>; Hsin, Y. Ernest <EHsin@gibsondunn.com>; Lyon, H. Mark <MLyon@gibsondunn.com>;
POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>; 'karengibbslaw@gmail.com'
<karengibbslaw@gmail.com>
Cc: Biggs, Brian <Brian.Biggs@dlapiper.com>; Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>; Christofferson, Eric
<Eric.Christofferson@dlapiper.com>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

[External Email]
Counsel,

With respect to our earlier discussion about the issue of confidentiality as it concerns Microsoft’s subpoena response,
please note that Microsoft has requested in the cover letter to its response that the parties “accord the information the
highest level of confidentiality protection available under the compulsory process.”

Regards,

Michael

Michael Strapp
Partner
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E michael.strapp@dlapiper.com




                                                             5
DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, Massachusetts 02110-1447
United States
www.dlapiper.com


From: Scott Czerwonka <sczerwonka@wlblaw.com>
Sent: Thursday, November 1, 2018 2:40 PM
To: Kraft, Denise <denise.kraft@dlapiper.com>; Palapura, Bindu A. <bpalapura@potteranderson.com>;
bburoker@gibsondunn.com; jrho@gibsondunn.com; ehsin@gibsondunn.com; MLyon@gibsondunn.com; Moore, David
E. <dmoore@potteranderson.com>
Cc: Strapp, Michael G. <Michael.Strapp@dlapiper.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>
Subject: RE: Citrix v. Workspot, C.A. No. 1:18-cv-00588-LPS -- Microsoft Subpoena

[EXTERNAL]

Counsel -- Please see attached letter and documents from Microsoft, which I received this afternoon.

Regards,
Scott

Scott B. Czerwonka
Wilks, Lukoff & Bracegirdle, LLC
4250 Lancaster Pike, Suite 200
Wilmington, DE 19805
(302) 230-5154


This E-mail, along with any attachments, is considered confidential and may well be legally privileged. If you have received it in error, you are on notice of its
status. Please notify us immediately by reply e-mail and then delete this message from your system. Please do not copy it or use it for any purposes, or disclose its
contents to any other person. Thank you for your cooperation.
***
To ensure compliance with Treasury Department regulations, we inform you that, unless otherwise indicated in writing, any U.S. Federal tax advice contained in
this communication (including any attachments) is not intended or written to be used, and cannot be used, for the purpose of (1) avoiding penalties under the
Internal Revenue Code or applicable state and local provisions or (2) promoting, marketing or recommending to another party any tax-related matters addressed
herein.
Please consider the environment before printing this email.

The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com. Thank you.


This message may contain confidential and privileged information. If it has been sent to you in error, please
reply to advise the sender of the error and then immediately delete this message.

Please consider the environment before printing this email.

The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com. Thank you.
Please consider the environment before printing this email.

The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this
                                                                                  6
communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com. Thank you.




                                                                      7
Exhibit 7
                               CERTIFICATE OF SERVICE

       I, Denise S. Kraft, hereby certify that on this 19th day of November 2018, I caused a true

and correct copy of the foregoing [FILED UNDER SEAL] Supplemental Declaration of

Yasmin Ghassab to be electronically filed with the Clerk of the Court using the CM/ECF

system which will send notification to the following attorneys of record, and is available for

viewing and downloading.


    David E. Moore                                   Y. Ernest Hsin
    Stephanie E. O’Byrne                             GIBSON DUNN & CRUTCHER LLP
    Bindu A. Palapura                                555 Mission Street, Suite 3000
    POTTER ANDERSON & CORROON LLP                    San Francisco, CA 94105-0921
    1313 N. Market Street                            ehsin@gibsondunn.com
    Wilmington, DE 19801
    dmoore@potteranderson.com                        Brian K. Andrea
    sobyrne@potteranderson.com                       Brian M. Buroker
    bpalapura@potteranderson.com                     GIBSON DUNN & CRUTCHER LLP
                                                     1050 Connecticut Avenue, N.W.
    H. Mark Lyon                                     Washington, DC 20036-5306
    GIBSON DUNN & CRUTCHER LLP                       bandrea@gibsondunn.com
    1881 Page Mill Road                              bburoker@gibsondunn.com
    Palo Alto, CA 94304-1211
    MLyon@gibsondunn.com

    Aaron B. Frumkin
    Jennifer Rho
    GIBSON DUNN & CRUTCHER LLP
    333 South Grand Avenue
    Los Angeles, CA 90071
    afrumkin@gibsondunn.com
    jrho@gibsondunn.com



                                                    /s/ Denise S. Kraft
                                                    Denise S. Kraft (DE Bar No. 2778)
